Citation Nr: 9926872	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
left hydrocele with hydrocelectomy.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1947 to January 
1950.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein it was determined that a 
separate disability rating was appropriate for left hydrocele 
with hydrocelectomy, for which service connection was granted 
in February 1955 as part and parcel with a left inguinal 
hernia with herniorrhaphy.  A noncompensable evaluation was 
assigned, effective as of January 22, 1950, the effective 
date of the formerly combined disorder.  The veteran appealed 
the assignment of that noncompensable evaluation, along with 
the denial in the April 1997 rating decision of entitlement 
to special monthly compensation based on loss of use of a 
creative organ.


REMAND

As indicated above, the New Orleans RO has determined that 
the veteran's left hydrocele with hydrocelectomy warrants a 
separate disability rating, and that this disability is 
noncompensable.  A review of the veteran's claims folder, 
however, does not reveal that he has been accorded a VA 
examination whereby the severity of this disability was 
evaluated.  In the absence of any such evaluation, or other 
clinical findings with regard to the impairment resulting 
from his service-connected left hydrocele with 
hydrocelectomy, the Board is unable to ascertain whether a 
compensable rating for this disability is warranted.  
Likewise, without such evidence, the Board is unable to 
determine whether special monthly compensation based on loss 
of use of a creative organ (in this case, according to the 
veteran, the left testicle) can be assigned.  The Board 
notes, in this regard, that claims for increased compensation 
are, in most circumstances, well grounded; see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  


Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any and all health care providers who 
have accorded him treatment since service 
for left testicle problems.

2.  Upon receipt of any and all such 
names, the RO should request that all 
health care providers identified by the 
veteran furnish legible copies of 
clinical records compiled pursuant to 
treatment accorded him for left testicle 
problems.

3.  Thereafter, the RO should accord the 
veteran a special VA examination, in 
order to ascertain the nature and 
severity of his left hydrocele with 
hydrocelectomy, and to determine whether 
there is loss of use of a creative organ 
(and specifically, the left testicle).  
All tests indicated should be 
accomplished at this time.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner, for his 
or her review and referral, prior to this 
examination.

4.  The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without demonstrated good 
cause may result in adverse action with 
regard to his claims, to include denial 
thereof.

5.  Following completion of the above 
actions, the RO should review the 
pertinent evidence and determine 

whether a compensable evaluation for left 
hydrocele with hydrocelectomy, and 
entitlement to special monthly 
compensation based on loss of use of a 
creative organ, can now be granted.  If 
the decision remains in whole or in part 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to secure additional medical 
evidence.  No inferences as to the ultimate disposition of 
his claims should be made.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












